Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 06/10/22 is acknowledged. 


2. Claims  1-6, 8, 10, 12, 17, 19-26, 29 ,  61 and 105, 107-111 are pending. 



Claim  61 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-6, 8, 10, 12, 17, 19-26, 29, 105,107-111 read on a method for generating a blood cell in vitro are under consideration in the instant application.

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1-6, 8, 10, 12, 17, 19-26, 29,105,107-111  are rejected under 35 U.S.C. 103 as being unpatentable over Pina et al. (IDS) or US Patent Application 20140037600 (IDS) as is evidence from the instant Application for the same reason set forth in the previous Office Action, mailed on 09/08/21.

Applicant’s arguments filed on 06/10/22 have been fully considered but have not been found convincing.

Applicant asserts that  (i) US Patent Application’ 600 at most teach  the use of one of more of 44 genes of Table 1 in the context of human or iPSC and does not teach or suggest introducing MLLT3 into a hematopoietic stem cell. (ii) Pina et al., do not teach or suggest maintain an MLLT-3 introduced hematopoietic stem cell in the culture for any length of time , in particular for a week as recited in claim 1.

Contrary to Applicant’s assertion it is noted that it has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007). Moreover, it should be noted that according to KSR Int 'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007),  "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton," and "[a] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id.  Also, obviousness is viewed through the lens of a person of ordinary skill in the art with consideration of common knowledge and common sense. Dystar Textilfarben GMBH & Co. Deutschland KG v. C.H.Patrick Co., 464 F.3d 1356, 1367, 80 USPQ2d 1641, 1650 (Fed. Cir. 2006).


Moreover, it is  noted that US Patent Application’ 600 teaches the use of MLLT3 for programming  ESCs to hematopoietic stem cells ( see paragraph 0120 in particular). It is the Examiner’s position that one skill in the art would immediately  recognized  that  said programming would result in generating an MLLT-introduced hematopoietic stem cells the same cells as would be obtained after step a) of instantly claimed claim 1. Moreover, US Patent Application’600 also teaches that said hematopoietic cells can be further used for differentiation into erythro/megakaryocyte lineage ( see paragraphs  0012 and 0022 and 0055: (I) in particular).

With regards to Applicant’s statement that “Pina et al., do not teach or suggest maintain an MLLT-3 introduced hematopoietic stem cell in the culture for any length of time , in particular for a week as recited in claim 1.”.

It is noted that said reference was use to shown that one of ordinary skill in the art before the effective filing date of the claimed invention would know the role and importance of MLLT3 in inducing HSC commitment and differentiation down the different blood lineages.  The method of culturing  and differentiating  committed HSC to generate a blood cells were well know and routinely used in the art before the effective filing date of the claimed invention as is evidence by the instant Specification ( see paragraphs 0004 and 0006 of the instant Specification).




 As has been stated previously, Pina et al., teach a method comprising transfection of    CD34+ stem cells  with a viral vector  encoding MLLT3 expression in said cells. Pina et al., teach that expression of said MLLT3 is essential for hematopoietic potential  of said cells for differentiation to erythroid/megakaryocytic linage   ( see entire document, Abstract, Experimental Procedures and  pages 266-267 in particular).

US Patent Application’ 600 teach a method comprising transfection  hematopoietic stem cell precursors  with a viral vector  encoding MLLT3 expression in said cells to generate MLLT3-introduced HSC ( see entire document, paragraphs 0120, 0123 and 127 in particular).

It is noted that Pina et al., and US Patent Application ‘600 do not explicitly teach generating blood cell from MLLT-3- transformed CD34+ stem cells. However it is the Examiner position that that would be immediately obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that hematopoietic potential  of said MLLT-3- transformed CD34+ stem cells for differentiation to erythroid/megakaryocytic linage   would result in generating a blood cells.

Moreover, as is evidenced from the instant Specification the use of hematopoietic stem cells or CD34+ stem cells for programming to variety of cell types including blood cells, by culturing said cells in the culture medium with differentiating agents  was well know and routinely used ( see paragraphs 0004 and 0006 of the instant Application).

From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

5. No claim is allowed.

6. THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644